 



EXHIBIT 10.1
SEVENTH AMENDMENT
TO
LOAN AGREEMENT
     This SEVENTH Amendment To Loan Agreement is entered into as of May 4, 2006
(the “Amendment”), by and among Comerica Bank (“Bank”), Safeguard Delaware, inc
(“Safeguard Delaware”) and Safeguard Scientifics (Delaware), Inc (“Safeguard
Scientifics”; Safeguard Scientifics and Safeguard Delaware are sometimes
referred to, individually, as a “Borrower” and collectively, as the
“Borrowers”).
Recitals
     Borrowers and Bank are parties to that certain Loan Agreement dated as of
May 10, 2002, as amended from time to time, including without limitation by a
First Amendment to Loan Agreement dated as of May 5, 2003, a Second Amendment to
Loan Agreement dated as of February 12, 2004, a Third Amendment to Loan
Agreement dated as of May 8, 2004, a Fourth Amendment to Loan Agreement dated as
of September 30, 2004, a Fifth Amendment to Loan Agreement dated as of May 2,
2005, and a Sixth Amendment to Loan Agreement dated as of August 1, 2005 (as so
amended, the “Agreement”). The parties desire to further amend the Agreement in
accordance with the terms of this Amendment,
     Now, Therefore, the parties agree as follows:
     1. The following definitions are hereby amended in Section 1 of the
Agreement to read as follows:
          “Credit Extension” means each Advance, Letter of Credit, Private
Partner Guaranty, or any other extension of credit by Bank for the benefit of
Borrowers hereunder.
          “Revolving Line” means aggregate Credit Extensions of up to Fifty Five
Million Dollars ($55,000,000).
          “Revolving Maturity Date” means May 3, 2007.
     2. The Facility 2 Letter of Credit Line is terminated. All Letters of
Credit shall be issued pursuant to Section 2.1(b) of the Agreement, provided the
face amount of outstanding Letters of Credit, whether drawn or not, may not
exceed Ten Million Dollars ($10,000,000).
     3. Section 5.8 is amended to read as follows: 5.8 Depository Balances. At
all times, Borrowers collectively shall maintain in unrestricted deposit
accounts maintained by Bank, or in certificates of deposit issued by Bank, or in
securities accounts maintained with an affiliate of Bank under securities
account control agreements acceptable to Bank, a balance (the “Required Cash
Balance”) of cash and Cash Equivalents that is at least equal to One Hundred
Percent (100%) of the balance of the outstanding Advances, outstanding Letters
of Credit, and outstanding obligations that are subject to, or covered by, any
Private Partner Guaranties (the “Guaranteed Obligations”), provided that for the
purpose of calculating the Required Cash Balance, (i) the amount of the
Guaranteed Obligations shall be the amounts actually outstanding, and not the
commitment amount under the loan agreement or other document or instrument under
which such Guaranteed Obligations are incurred, and (ii) the amount of the
Required Cash Balance in respect of the Private Partner Guaranty made for the
benefit of Alliance Holding, Inc. shall be the lesser of $10,000,000 or the
outstanding obligations under both the guaranteed and non-guaranteed credit
lines available to Alliance Holding, Inc. Borrowers shall maintain their
principal depository accounts with Bank. Each Borrower authorizes Bank to
decline to honor any checks, drafts or other items of payment or directions to
wire or otherwise transfer funds from Bank, and agrees that any securities
accounts maintained in connection with this Section 5.8 will be subject to
Bank’s right to direct the securities intermediary not to honor payment or
transfer instructions if and to the extent that, after giving effect to the
payment of any such item or transfer of such funds or assets, Borrowers would
not be in compliance with this Section. Borrowers acknowledge that Bank may,
similarly, decline to make any Credit Extensions in respect of any facilities
covered by

1



--------------------------------------------------------------------------------



 



a Private Partner Guaranty if, after giving effect to such Credit Extension,
Borrowers would not be in compliance with this Section.
     4. Exhibit B to the Agreement (the “Compliance Certificate”) is hereby
amended and replaced in its entirety by Exhibit B attached hereto.
     5. Each Borrower grants to Bank a security interest in all of such
Borrower’s interest, now owned or hereafter acquired, in any securities accounts
or securities entitlements held or maintained by or with Comerica Securities,
Inc. or any affiliate of Bank, including all securities, investment property,
and financial assets in any such accounts or entitlements and any proceeds
thereof. All of such property shall be included in the “Collateral”, and shall
secure prompt performance of the Obligations. Each Borrower shall execute such
account control agreements and other documents as Bank reasonably requests in
connection with the perfection of its security interest in such property.
     6. Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Each
Borrower ratifies and reaffirms the continuing effectiveness of the Agreement
and all instruments, documents and agreements entered into in connection with
the Agreement.
     7. Each Borrower represents and warrants that the Representations and
Warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.
     8. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.
     9. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:
               (a) this Amendment, duly executed by Borrowers;
               (b) corporate resolutions to borrow, duly executed by each
Borrower;
               (c) an Affirmation of Guaranty, duly executed by Safeguard
Scientifics, Inc.;
               (d) corporate resolutions to guaranty, duly executed by Safeguard
Scientifics, Inc.;
               (e) an amount equal to all Bank Expenses incurred through the
date of this Amendment; and
               (f) such other documents, and completion of such other matters,
as Bank may reasonably deem necessary or appropriate.
     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.

2



--------------------------------------------------------------------------------



 



                  SAFEGUARD DELAWARE, INC.    
 
           
 
  By:
Title:   /s/ Christopher J. Davis
 
Vice President    
 
                SAFEGUARD SCIENTIFICS         (DELAWARE), INC.    
 
           
 
  By:
Title:   /s/ Christopher J. Davis
 
Vice President    
 
                COMERICA BANK    
 
           
 
  By:
Title:   /s/ Mark L. Horn
 
Senior Vice President    

3



--------------------------------------------------------------------------------



 



EXHIBIT B
COMPLIANCE CERTIFICATE

    TO: COMERICA BANK       FROM: SAFEGUARD DELAWARE, INC., SAFEGUARD
SCIENTIFICS (DELAWARE), INC.

     The undersigned authorized officer of SAFEGUARD DELAWARE, INC., SAFEGUARD
SCIENTIFICS (DELAWARE), INC. hereby certifies that in accordance with the terms
and conditions of the Loan Agreement between Borrowers and Bank (the
Agreement”), (i) each Borrower is in complete compliance for the period ending
                                         with all required covenants except as
noted below and (ii) all representations and warranties of each Borrower state
din the Agreement are true and correct in all material respects as of the date
hereof. Attached herewith are the required documents supporting the above
certification. The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.
Please indicate compliance status by circling Yes/No under “Complies” column.

              Reporting Covenant   Required       Complies
Guarantor:
           
10Q
  Quarterly within 45 days (excluding fye)   Yes   No
10K
  FYE within 90 days   Yes   No
 
           
Borrowers:
           
Quarterly consolidating financials
  Quarterly within 45 days (excluding fye)   Yes   No
FYE consolidating financials
  FYE within 90 days   Yes   No

                  Financial Covenant   Required   Actual       Complies
Minimum unrestricted cash at Bank (continuous)
  100% of Outstanding Credit Extensions   $___   Yes   No
Maximum Private Partner Company impairment
charges
  $50,000,000 over term of Agreement   $___   Yes   No



     
Comments Regarding Exceptions: See attached
   
 
   
 
   
 
   
 
   
 
   
Sincerely,
   
 
   
 
SIGNATURE
   
 
   
 
TITLE
   
 
   
 
DATE
   

              BANK USE ONLY        
 
           
Received by:
           
 
   
 
  AUTHORIZED SIGNER        
 
           
Date:
           
 
   
 
           
Verified:
           
 
   
 
  AUTHORIZED SIGNER        
 
           
Date:
           
 
   
Compliance Status
  Yes             No    



4